Citation Nr: 1438362	
Decision Date: 08/27/14    Archive Date: 09/03/14

DOCKET NO.  11-00 453	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUE

Entitlement to service connection for a right shoulder disorder.


ATTORNEY FOR THE BOARD

L. Barstow, Counsel



INTRODUCTION

The Veteran had active military service from January 1990 to November 1994.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision of the VA Regional Office (RO) in Baltimore, Maryland. 

In the Veteran's December 2009 substantive appeal, he requested an in-person hearing before a Veterans Law Judge.  However, in subsequent substantive appeals dated in December 2010 and February 2011, he indicated that he did not want a hearing.  Considering that later substantive appeals after December 2009 did not request a hearing, the Board concludes that the Veteran no longer desires a hearing.

The case was remanded in January 2014 to obtain additional treatment records and afford the Veteran a VA examination.  Review of the record indicates substantial compliance.


FINDINGS OF FACT

1.  The Veteran's October 2007 claim and a December 2010 substantive appeal show that he has competently and credibly reported an in-service right shoulder injury by dislocating it while lifting equipment out in the field when deployed in the Persian Gulf.

2.  A December 2006 treatment record reveals the Veteran's report of a continuity of shoulder pain since his in-service injury; lay statements from the Veteran's mother, wife, and friend dated in September 2010 and December 2010 support the Veteran's assertion that he has had a continuity of symptomatology since service.  

3.  The Veteran's post-service treatment records do not reveal any intercurrent event, injury, or disease to his right shoulder.

4.  At a VA examination in March 2014, X-rays revealed degenerative joint disease of the right shoulder.  The examiner opined that an opinion regarding the etiology could not be provided without resorting to mere speculation; the rationale was that there was no documented in-service treatment, despite the Board's remand directives to accept the Veteran's report of the in-service injury.  

5.  As arthritis is a chronic disease and the Veteran has been diagnosed with degenerative joint disease substantiated by X-ray findings, considering his competent and credible statements supported by those of his family and friend establishing a continuity of symptomatology since the in-service injury with the absence of any post-service intercurrent injury, the evidence supports a finding of a nexus to his military service.

6.  Affording the Veteran the benefit-of-the-doubt, it is at least as likely as not that he has degenerative joint disease of the right shoulder related to his military service.


CONCLUSION OF LAW

The criteria for service connection for degenerative joint disease of the right shoulder have been met.  38 U.S.C.A. §§ 1101, 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2013).


ORDER

Entitlement to service connection for degenerative joint disease of the right shoulder is granted.



____________________________________________
MILO H. HAWLEY 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


